                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


JOSHUA JOSEPH TACKETT,

             Petitioner,
                                             CASE NO. 12-15637
v.                                           HONORABLE DENISE PAGE HOOD

DEBRA SCUTT,

          Respondent.
___________________________/

            OPINION AND ORDER DENYING THE PETITION
            FOR WRIT OF HABEAS CORPUS AND GRANTING
             IN PART A CERTIFICATE OF APPEALABILITY

      This matter is presently before the Court on petitioner Joshua Joseph

Tackett’s habeas corpus petition under 28 U.S.C. § 2254. The petition challenges

Petitioner’s Washtenaw County convictions for two counts of first-degree

(premeditated) murder, Mich. Comp. Laws § 750.316(1)(a), and two counts of

possessing a firearm during the commission of a felony (“felony firearm”), Mich.

Comp. Laws § 750.227b. Petitioner is serving a life sentence for the murder

convictions. He claims in his habeas petition that (1) the evidence was insufficient

to support his murder convictions, (2) the trial court’s jury instructions violated his

constitutional rights, (3) the trial court violated his right to present a defense, (4)

his rights to due process and equal protection of the law were violated because two
more culpable co-defendants were found guilty of the lesser offense of second-

degree murder, (5) his trial attorney was ineffective, and (6) his attorney on direct

appeal was ineffective. The State urges the Court to deny the petition. Because the

Court agrees that Petitioner’s claims do not warrant habeas relief, the denies the

petition.

                               I. BACKGROUND

      Petitioner and his three co-defendants (Paul Copas, Tony Tard, and Sarah

Sykes) were charged with two counts of open murder and two counts of felony

firearm. The charges arose from a shooting at Clint Ousley’s mobile home in

Ypsilanti Township about 11:30 p.m. on July 9, 2006. The shooting resulted in the

deaths of fourteen-year-old Krilissa Feldman and seventeen-year-old Scott Bonar.

      Prior to the shooting, Copas, Tard, Sykes, and Krisann Elisson went to

Ousley’s home in Copas’ van. Copas confronted Ousley outside Ousley’s trailer

and called Ousley a bitch; he also made a motion like he was cocking a gun.

Ousley picked up a baseball bat and called for help from two of his friends who

were inside his trailer. Ousley and his friends then argued with Copas and Tard for

a few minutes. Copas and Tard retreated soon afterward and jumped back in their

van. As they drove away, Ousley threw a crowbar into the rear side window of the




                                         2
van and knocked out the window. As written by the state court of appeals, later

that evening,

      [Tackett, Copas, and Tard left Copas’] house with two assault rifles,
      picked up codefendant Sykes and others, and traveled from Ecorse to
      Ousley’s trailer home in Ypsilanti. When they were near Ousley’s
      trailer, codefendant Tard stopped at a gas station and covered the
      license plate, and defendant Tackett moved from the passenger seat to
      the rear of the van near the broken window. Defendant Tackett put on
      gloves and supplied gloves or socks for the others. Codefendant
      Sykes continued to the trailer park. The van pulled over and waited
      until a patrol car left the area. As they waited, codefendant Tard said,
      “let’s shoot up the trailer,” and defendant Tackett “[went] along with
      him.” After the patrol car left the area, the van continued to Ousley’s
      trailer and the three men put on hooded sweatshirts. There was
      evidence that defendant Tackett shot or attempted to shoot a handgun
      while his codefendants fired assault rifles into Ousley’s trailer. After
      the shooting, the group drove back to Ecorse where defendant Tackett
      attempted to hide the assault rifles in his father’s garage.

People v. Tackett, No. 277549, 2008 WL 4149002, at *9 (Mich. Ct. App. Sept. 9,

2008).

      The next day, Petitioner voluntarily reported to the police station, and when

an officer interviewed him, he initially told the officer that he was with his

girlfriend on the night of the shooting. He later changed his story and said that he

was asked to go to the trailer park on the afternoon of the shooting, but that he

declined to go. Petitioner went on to tell the officer that Copas later summoned

him to Copas’ home, and when he got there, he saw Copas and Tard putting


                                         3
ammunition in assault weapons. Petitioner also stated that, after observing Copas,

Tard, and Sykes leave with the assault rifles, he went home.

      Following an additional investigation, Petitioner and Copas were tried

jointly, but before separate juries, in Washtenaw County Circuit Court. Two key

witnesses were Krisann Ellison and Loni Shalton who were not charged with the

crimes. Ms. Ellison went to Ousley’s trailer in Copas’ van on the afternoon of July

9, 2006, and at trial, she corroborated Ousley’s testimony about the afternoon

incident. She also explained what happened later that day when she, Petitioner,

Copas, Tard, and others went to Ousley’s trailer in Copas’ van.             During the

nighttime incident, she initially did not see any weapons, but later she saw the men

pull out three guns from under a mattress in the van and then go to the back of the

van where they put bullets in the guns. She did not observe the actual shooting

because she had her head down, but she could tell that the shooting came from the

back window of the van.

      On cross-examination, Ms. Ellison admitted that she did not mention

Petitioner to the police during an interview and that she probably informed the

police that she did not see who had the guns. She also admitted that she did not

actually see Petitioner pull out a firearm or fire a gun, but she thought that the third

firearm may have been small. She said that she was afraid of all the men and that,

                                           4
after the shooting, either Petitioner or Copas threatened to do to her what the men

had done to Ousley if she said anything about the incident.

      Loni Shalton was present only during the nighttime incident. She testified

that she saw two long guns in the van on the way to Ousley’s trailer and that Copas

had wanted to drive by the trailer park and shoot into the air. Tard later suggested

shooting up the trailer, and they all agreed to that suggestion. After the group

stopped at a gas station, the men got in the back of the van, and Sykes drove the

van. She (Shalton) then saw three guns, one of which was a small handgun that

Petitioner may have pulled out from somewhere on his clothes. Petitioner also

pulled out gloves. He kept one for himself and handed the other gloves to Copas

and Tard. After Tard said that he was going to shoot up the trailer, they arrived at

the trailer. The men put on hooded sweatshirts and fired their guns out the broken

window of the van. Then they returned to Ecorse where they handed their guns to

a man who lived across the street from Petitioner’s father.

      On cross-examination, Ms. Shalton stated that she was not looking at who

was shooting when the guns were fired. She also stated that Petitioner had said his

gun jammed and did not fire. She was unable to say whether Petitioner discharged

his weapon, and she denied hearing Petitioner make any threats.           She was

questioned about her testimony at the preliminary examination where she said that

                                          5
she did not see Petitioner point a handgun at anybody outside the van. She then

admitted that she did not see Petitioner shoot anybody.

         Petitioner did not testify at trial, and his only witness was Steven Howard,

who testified as an expert in firearms. Mr. Howard maintained that the lead core of

the bullet fragment linked to the handgun supposedly used by Petitioner was badly

oxidized, which meant that it was probably in a moist open-air environment for a

considerable amount of time. His educated guess was that the bullet had been fired

inside the home, because a bullet of that size has little energy.

Petitioner’s defense was that there was no physical evidence connecting him to the

crime, that Ms. Ellison and Ms. Shalton were inconsistent in their testimonies, and

that he did not shoot anybody, intend to commit murder, or aid and abet anyone in

committing the crimes.        On January 26, 2007, both Petitioner and Copas were

found guilty of two counts of first-degree, premeditated murder and two counts of

felony firearm.1
1
      At some point, Tard and Sykes pleaded guilty to two counts of felony firearm
and two counts of open murder, which encompasses first‐degree and second‐
degree murder.  See People v. Johnson, 427 Mich. 98, 107; 398 N.W.2d 219, 222
(1986) (“Neither statute nor case law requires specification of the degree of
murder at a preliminary examination where open murder is charged in the
information.”)  
         The “open murder” statute, M.C.L. § 750.318, establishes a procedure
         for determining the degree of murder when the information does not
         charge the defendant with a specific degree of murder.  When a person
                                            6
      Petitioner moved for a new trial and for a judgment notwithstanding the

verdict (“JNOV”).       Petitioner argued in his JNOV motion that there was

insufficient evidence of premeditation and deliberation to substantiate a first-

degree murder conviction. The trial court disagreed, noting

      that the defendants fired numerous times with weapons that included
      assault rifles directly into a house trailer from close range. And the
      evidence further indicated that they had planned this for some time, at
      least during the trip to Ypsilanti and as was testified to, there were
      discussions about what they were going to do during that time. . . .

(3/13/07 Sentencing Tr. at 10.)      The trial court denied the JNOV motion after

concluding that “the jury could well have found as they did, premeditation and

deliberation.” Id.


      charged with murder is convicted by a jury, M.C.L. § 750.318 requires
      the jury to “ascertain in their verdict, whether it be murder of the first
      or  second  degree.”    However,  when  a  defendant  is  “convicted  by
      confession,” the court must “proceed by examination of witnesses to
      determine the degree of the crime” and “render judgment accordingly.”
       Id.; People v. Martin, 316 Mich. 669, 671–672, 26 N.W.2d 558 (1947). 
      The  statute  does  not  specify  whether  the  defendant  retains  any
      constitutional rights regarding the hearing, but [the Michigan Court of
      Appeals has] held that the degree hearing following a guilty plea is not
      a trial, and a defendant who pleads guilty of open murder is no longer
      entitled to have a jury determine the degree of murder.  
People  v.  Watkins,  247  Mich.  App.  14,  20–21;  634  N.W.2d  370,  376  (2001)  (end
citations omitted).  The trial judge who presided over Petitioner’s trial held a “degree
hearing” in Tard and Sykes’ cases and found both of them guilty of second‐degree
murder, Mich. Comp. Laws § 750.317.
                                           7
      Petitioner’s motion for new trial raised five issues regarding the violation of

the trial court’s discovery order, the sufficiency of the evidence, the alleged denial

of the right to confront a witness, the autopsy photographs, and the alleged tainting

of the jury pool. The trial court found no merit in those claims and denied

Petitioner’s motion for new trial. Id. at 10-12. The trial court then sentenced

Petitioner to two concurrent terms of two years in prison for the felony-firearm

convictions, followed by two concurrent terms of life imprisonment for the murder

convictions. Id. at 28-29.

      In an appeal as of right, Petitioner argued through counsel that: (1) there

was insufficient evidence to support his murder convictions; (2) defense counsel

was ineffective for failing to (a) elicit further evidence of an intent to destroy

property, (b) object to improper evidence of propensity to commit crimes, and (c)

request a specific jury unanimity instruction; (3) he was denied his constitutional

right to a unanimous verdict; (4) the trial court deprived him of his right to due

process and a fair trial by allowing a prosecution witness to testify, despite the late

provision of discovery material; and (5) the improper admission of photographs

deprived him of a fair trial.      The Michigan Court of Appeals consolidated

Petitioner’s appeal with Copas’ appeal and affirmed both defendants’ convictions.

See People v. Tackett, Nos. 277240, 277547, 2008 WL 4149002 (Mich. Ct. App.

                                          8
Sept. 9, 2008). Petitioner raised the same issues in the Michigan Supreme Court,

which denied leave to appeal on January 21, 2009, because it was not persuaded to

review the questions presented to it. See People v. Tackett, 483 Mich. 878; 759

N.W.2d 207 (2009).

      Petitioner subsequently filed a motion for relief from judgment in which he

argued through his current attorney that: (1) his murder convictions violated due

process and equal protection of the law because two more culpable co-defendants

were found guilty of second-degree murder; (2) his convictions violate substantive

due process because elements of a statutorily defined offense were found not to

exist as to two co-defendants; (3) the trial court’s explanation of the distinction

between first-degree and second-degree murder violated his right to due process

because the instruction required the jury to reject manslaughter as a lesser offense

before finding guilt on second-degree murder; (4) defense counsel was ineffective

for failing to (a) recall and impeach Ousley, (b) object to the erroneous jury

instructions, (c) move for an adjournment of the trial, and (d) impeach two

prosecution witnesses; and (5) appellate counsel was ineffective for failing to raise

the foregoing issues on direct appeal. The trial court rejected Petitioner’s third

and fourth claims about the jury instructions and trial counsel because Petitioner

had not shown “good cause” under Michigan Court Rule 6.508(D)(3) for failing to

                                         9
raise the issues on appeal and “actual prejudice.”            The trial court rejected

Petitioner’s claim about appellate counsel because Petitioner’s underlying claims

about the jury instructions and trial counsel lacked merit.

      The trial court addressed the merits of Petitioner’s first and second claims

regarding the disparity in the judgments between the two sets of co-defendants.

The trial court stated that it was unjust and a miscarriage of justice that Petitioner

was convicted and sentenced for first-degree murder, whereas co-defendants Tard

and Sykes were subsequently convicted and sentenced for second-degree murder,

despite the lack of a factual difference in circumstances. The court, nevertheless,

denied Petitioner’s motion for relief from judgment because the court did not

believe it had the power under state law to grant the requested relief. See People v.

Tackett, No. 06-1194 FC (Washtenaw Cty. Cir. Ct. Nov. 5, 2010). Petitioner

appealed the trial court’s decision without success. Both the Michigan Court of

Appeals and the Michigan Supreme Court denied leave to appeal for failure to

establish entitlement to relief under Michigan Court Rule 6.508(D). See People v.

Tackett, No. 305881 (Mich. Ct. App. July 13, 2012); People v. Tackett, 493 Mich.

897; 822 N.W.2d 774 (2012).

      On December 22, 2012, Petitioner filed his habeas corpus petition. After the

State filed an answer to the petition, Petitioner moved for a stay until Michigan’s

                                          10
appellate courts could decide in an unrelated case whether trial courts may correct

unjust convictions and grant relief from judgment under Mich. Comp. Laws §

770.1. On August 29, 2013, the Court granted Petitioner’s motion for a stay and

closed this case for administrative purposes. See Order, Docket No. 17.

      On May 24, 2016, Petitioner moved to lift the stay in this case on the basis

that the authority of trial courts to correct injustice under § 770.1 was not likely to

be resolved by the State’s appellate courts in the near future. On September 28,

2016, the Court granted Petitioner’s motion and re-opened this case. See Order,

Docket No. 19.

      As a preliminary matter, the Court addresses the State’s contention that

Petitioner procedurally defaulted his second claim regarding the jury instructions

and portions of his fifth claim regarding trial counsel. Petitioner maintains that his

appellate counsel’s ineffectiveness excuses the alleged procedural defaults.

      In the habeas context, a procedural default is “a critical failure to comply

with state procedural law.” Trest v. Cain, 522 U.S. 87, 89 (1997). A procedural

default ordinarily is not a jurisdictional matter, Johnson v. Lee, 136 S. Ct. 1802,

1806 (2016) (citing Trest, 522 U.S. at 89), and “ ‘[j]udicial economy might

counsel’ bypassing a procedural-default question if the merits ‘were easily

resolvable against the habeas petitioner.’ ” Id. (quoting Lambrix v. Singletary, 520

                                          11
U.S. 518, 525 (1997)). Petitioner’s claims do not warrant habeas relief, and the

Court finds it more efficient to address the substantive merits of the claims than to

determine whether the claims are procedurally defaulted. The Court, therefore,

excuses the alleged procedural defaults in this case and proceeds to address

Petitioner’s claims on their merits.

                          II. STANDARD OF REVIEW

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

requires habeas petitioners who challenge “a matter ‘adjudicated on the merits in

State court’ to show that the relevant state court ‘decision’ (1) ‘was contrary to, or

involved an unreasonable application of, clearly established Federal law,’ or (2)

‘was based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceedings.’ ” Wilson v. Sellers, 138 S. Ct. 1188,

1192 (2018) (quoting 28 U.S.C. § 2254(d)). “[A] federal habeas court may not

issue the writ simply because that court concludes in its independent judgment that

the relevant state-court decision applied clearly established federal law erroneously

or incorrectly. Rather, that application must also be unreasonable.” Williams v.

Taylor, 529 U.S. 362, 411 (2000). “AEDPA thus imposes a ‘highly deferential

standard for evaluating state-court rulings,’ Lindh v. Murphy, 521 U.S. 320, 333, n.

7 (1997), and ‘demands that state-court decisions be given the benefit of the

                                         12
doubt,’ Woodford v. Visciotti, 537 U.S. 19, 24 (2002) (per curiam).” Renico v.

Lett, 559 U.S. 766, 773 (2010).

      “A state court’s determination that a claim lacks merit precludes federal

habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the

state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting

Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). To obtain a writ of habeas

corpus from a federal court, a state prisoner must show that the state court’s ruling

on his or her claim “was so lacking in justification that there was an error well

understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Id. at 103. A state-court’s factual determinations are

presumed correct on federal habeas review, 28 U.S.C. § 2254(e)(1), and review is

“limited to the record that was before the state court.” Cullen v. Pinholster, 563

U.S. 170, 181 (2011).

                                  III. DISCUSSION

A. Sufficiency of the Evidence

      Petitioner begins by challenging the sufficiency of the evidence at his trial.

He argues that the evidence failed to show he possessed the intent to kill, which is

an element of first-degree murder. He contends that two factors point to the lack of

premeditation: (1) evidence that the defendants acted recklessly, not deliberately,

                                         13
and merely wanted to avenge property destruction (the breaking of the window in

Tard’s van) with property destruction (shooting up Ousley’s trailer); and (2)

evidence that Petitioner did not shoot either one of the victims. The Michigan

Court of Appeals disagreed with Petitioner’s argument and concluded that the

evidence was sufficient to support his murder convictions.

      1. Clearly Established Federal Law

      The Due Process Clause of the United States Constitution “protects the

accused against conviction except upon proof beyond a reasonable doubt of every

fact necessary to constitute the crime with which he is charged.” In re Winship,

397 U.S. 358, 364 (1970). Following Winship, the critical inquiry on review of a

challenge to the sufficiency of the evidence supporting a criminal conviction is

      whether the record evidence could reasonably support a finding
      of guilt beyond a reasonable doubt. But this inquiry does not
      require a court to “ask itself whether it believes that the
      evidence at the trial established guilt beyond a reasonable
      doubt.” Instead, the relevant question is whether, after viewing
      the evidence in the light most favorable to the prosecution, any
      rational trier of fact could have found the essential elements of
      the crime beyond a reasonable doubt. This familiar standard
      gives full play to the responsibility of the trier of fact fairly to
      resolve conflicts in the testimony, to weigh the evidence, and to
      draw reasonable inferences from basic facts to ultimate facts.

Jackson v. Virginia, 443 U.S. 307, 318-19 (1979) (internal citations and footnote

omitted) (emphases in original).

                                          14
      Under AEDPA, the Court’s “review of a state-court conviction for

sufficiency of the evidence is very limited.” Thomas v. Stephenson, 898 F.3d 693,

698 (6th Cir. 2018). “Jackson claims face a high bar in federal habeas proceedings

because they are subject to two layers of judicial deference.” Coleman v. Johnson,

566 U.S. 650, 651 (2012) (per curiam).

      First, it is the responsibility of the jury to decide what conclusions should be

drawn from the evidence admitted at trial. Id. (quoting Cavazos v. Smith, 565 U.S.

1, 2 (2011) (per curiam)). “And second, on habeas review, ‘a federal court may

not overturn a state court decision rejecting a sufficiency of the evidence challenge

simply because the federal court disagrees with the state court. The federal court

instead may do so only if the state court decision was ‘objectively unreasonable.’”

Id. (quoting Cavazos, 565 U.S. at 2); see also Tanner v. Yukins, 867 F.3d 661, 672

(6th Cir. 2017) (stating that “two layers of deference apply [to a sufficiency-of-the-

evidence claim], one to the jury verdict, and one to the state appellate court”), cert.

denied, 138 S. Ct. 1283 (2017).

      “[T]his standard is difficult to meet,” no doubt, but “that is because it
      was meant to be.” Harrington v. Richter, 562 U.S. 86, 102 (2011).
      “[H]abeas corpus is a guard against extreme malfunctions in the state
      criminal justice systems, not a substitute for ordinary error correction
      through appeal.” Id. at 102-03 (internal quotation marks and citation
      omitted).

Thomas, 898 F.3d at 698.
                                          15
      The Jackson “standard must be applied with explicit reference to the

substantive elements of the criminal offense as defined by state law.” Jackson, 443

U.S. at 324 n.16. To establish first-degree premeditated murder in Michigan, “the

prosecution must prove that the defendant intentionally killed the victim and [that]

the act of killing was deliberate and premeditated.” People v. Haywood, 209 Mich.

App. 217, 229; 530 N.W.2d 497, 503 (1995).        “To premeditate is to think about

beforehand; to deliberate is to measure and evaluate the major facets of a choice or

problem.” People v. Morrin, 31 Mich. App. 301, 329; 187 N.W.2d 434, 449

(1971) (internal and end footnotes omitted). “[P]remeditation and deliberation

may be inferred from all the facts and circumstances surrounding the incident,

including the parties’ prior relationship, the actions of the accused both before and

after the crime, and the circumstances of the killing itself.” Haywood, 209 Mich.

App. at 229; 530 N.W.2d at 503 (internal and end citations omitted).

      Petitioner was charged with committing murder or intentionally assisting

someone else in committing the murder. Aiding and abetting is “any type of

assistance given to the perpetrator of a crime by words or deeds that are intended to

encourage, support, or incite the commission of that crime.” People v. Moore, 470

Mich. 56, 63; 679 N.W.2d 41, 46 (2004).

      To show that an individual aided and abetted the commission of a
      crime, the prosecution must establish
                                         16
             “that (1) the crime charged was committed by the
             defendant or some other person, (2) the defendant
             performed acts or gave encouragement that assisted the
             commission of the crime, and (3) the defendant intended
             the commission of the crime or had knowledge that the
             principal intended its commission at the time he gave aid
             and encouragement.”

People v. Henderson, 306 Mich. App. 1, 10; 854 N.W.2d 234, 241 (2014) (quoting

People v. Carines, 460 Mich. 750, 757-58; 597 N.W.2d 130, 135 (1999)). “Mere

presence, even with knowledge that an offense is about to be committed or is being

committed, is insufficient to show that a person is an aider and abettor.” People v.

Wilson, 196 Mich. App. 604, 614; 493 N.W.2d 471, 476 (1992).

      2. Application

      As noted above, the evidence established that, on the night of the shooting,

Petitioner, Copas, and Tard left Copas’ home with two assault rifles. They picked

up a few other individuals in Copas’ van and headed toward Ousley’s trailer park,

which was located in a different city. Along the way, Petitioner, Copas, and Tard

moved to the back of the van near the broken window.         Petitioner pulled out a

glove and gave a glove or sock to Copas and Tard. He also helped Copas and Tard

put bullets in guns that they pulled out from under a mattress in the van. When the

group arrived in Ousley’s trailer park, they waited for a patrol car to pass by and

then agreed to shoot up the trailer. Petitioner was observed with a handgun, and
                                         17
the physical evidence indicated that assault rifles and possibly a handgun were

fired at Ousley’s trailer. After the shooting, the group returned to Ecorse where

Petitioner assisted the group in disposing of the guns.

      The Michigan Court of Appeals reasonably concluded from the evidence

that “Tackett’s conduct before, during, and after the incident was sufficient to

enable the jury to find beyond a reasonable doubt that he was a willing participant

in the commission of the crimes.” Tackett, 2008 WL 4149002, at *9. The Court of

Appeals pointed out that “the use of assault rifles supported an inference that

defendant Tackett possessed an intent to kill, and the drive from Ecorse to

Ypsilanti, along with the delay while waiting for a patrol car to leave the area

immediately before the shooting, permitted an inference that the shooting was

deliberate and premeditated.” Id. The Michigan Court of Appeals also opined that

the evidence and Petitioner’s relationship with the co-defendants involved in the

offense supported an inference that he agreed to participate in the crime.

      Even if Petitioner did not cause the victims’ deaths, a rational trier of fact

could have concluded from the evidence that he assisted Copas and Tard in

committing the murders. He armed himself with a gun and possessed gloves or

socks, ostensibly to avoid leaving fingerprints on the guns. He also accompanied

Copas and Tard to Ousley’s trailer and agreed to the plan to shoot up the trailer.

                                         18
The jury could have inferred from the fact that the group went to the home of

Petitioner’s father immediately after the shooting and then disposed of the guns

nearby that Petitioner supplied the firearms used in the shooting. The jury also

could have inferred that Petitioner intended to use the weapons to shoot and kill

Ousley and his friends or that he knew Copas and Tard intended to kill the

occupants of the trailer.

      A rational juror could have concluded from the evidence taken in the light

most favorable to the prosecution that the prosecution proved the elements of the

crime beyond a reasonable doubt. The Court must defer to the jury’s verdict and to

the state court’s conclusion that there was sufficient evidence of first-degree

murder. Because both the jury’s verdict and the state court’s conclusion were

objectively reasonable, Petitioner has no right to relief on the basis of his claim.

B. The Jury Instructions

      Petitioner argues next that the trial court’s charge to the jury violated his

rights to due process and a fair trial because the instructions failed to ensure that

the jury properly applied the law to the facts. Petitioner alleges that (1) the

instructions required the jury to reject manslaughter as a possible verdict before

finding Petitioner guilty of murder and (2) the court failed to read an instruction on

the necessity of a unanimous verdict as to distinct acts.     The Michigan Court of

                                          19
Appeals rejected the latter argument on direct appeal, and the state trial court

rejected the former argument during post-conviction proceedings.

      1. Clearly Established Law

      Trial judges have a duty to give instructions that sufficiently explain the law,

Kelly v. South Carolina, 534 U.S. 246, 256 (2002), but “not every ambiguity,

inconsistency, or deficiency in a jury instruction rises to the level of a due process

violation.” Middleton v. McNeil, 541 U.S. 433, 437 (2004). The only question on

habeas review of a jury instruction is whether the ailing instruction infected the

entire trial, such that the resulting conviction violates due process. Estelle v.

McGuire, 502 U.S. 62, 72 (1991) (citing Cupp v. Naughten, 414 U.S. 141, 147

(1973)).

      A reviewing court must judge the disputed instruction in the context of the

trial record and the instructions as a whole. Id.    So, “[t]o warrant habeas relief,

‘jury instructions must not only have been erroneous, but also, taken as a whole, so

infirm that they rendered the entire trial fundamentally unfair.’ ” Buell v. Mitchell,

274 F.3d 337, 355 (6th Cir. 2001) (quoting Scott v. Mitchell, 209 F.3d 854, 882

(6th Cir. 2000)). In making that determination, the Court must bear in mind that

the Supreme Court has defined the category of infractions that violate fundamental

fairness very narrowly. McGuire, 502 U.S. at 72-73.

                                         20
      2. Mitigation to Manslaughter

      The trial court initially instructed the jury that, to convict Petitioner of first-

degree, premeditated murder, the jury had to find beyond a reasonable doubt that:

      First[,] the defendant caused the death of Krilissa Feldman as to count
      one and to Scott Bonar as to count two. Second, that the defendant
      intended to kill Krilissa Feldman as to count one and Scott Bonar as to
      count two. Third, that this intent to kill was premeditated, that is
      thought out beforehand. And fourth, that the killing was deliberate
      which means that defendant considered the pros and cons of the
      killing, and thought about and chose his actions before he did it. . . .

      And fifth, that the killing was not justified, excused, or done under
      circumstances that reduce it to a lesser crime.

(1/25/07 Trial Tr. at 235.)

      The court went on to explain that the jury could also consider the lesser

charge of second-degree murder. When the court subsequently summarized the

difference between second-degree and first-degree murder, the trial court said:

      First degree, premeditated murder requires the victim’s death, that the
      death was caused by the defendant, that the death was not justified or
      excused or mitigated to manslaughter, and fourth that the defendant
      actually intended to kill the victim and the defendant premeditated the
      victim’s death, and that the defendant deliberated the victim’s death.

Id. at 236 (emphasis added).

      Petitioner contends that the language “mitigated to manslaughter” in the

instruction quoted above was incorrect because mitigation to manslaughter is not a

prerequisite to defeating the crime of first-degree murder. Petitioner also contends
                                           21
that it is possible the jury never considered second-degree murder because,

according to him, the trial court instructed the jurors that they should first consider

the primary offense, and if they agreed on the primary offense, they did not have to

consider the lesser offense.

      Petitioner’s claim lacks merit because “the fact that the instruction was

allegedly incorrect under state law is not a basis for habeas relief.” McGuire, 502

U.S. at 71-72. The alleged error also did not render the trial fundamentally unfair

or deprive Petitioner of due process because the disputed instruction did not permit

the jury to convict Petitioner of first-degree murder on less evidence than was

necessary.   Also, contrary to Petitioner’s allegation, the trial court did not instruct

the jurors on the order of deliberations, nor tell the jurors that they could avoid

considering lesser offenses if they agreed Petitioner was guilty of first-degree

murder. The trial court made it very clear that the jurors could find Petitioner

guilty of second-degree murder or voluntary manslaughter, and the court explained

the elements of those offenses.        (1/25/07 Trial Tr. at 235-38, 244.)         The

instructions, as a whole, did not deprive Petitioner of a fair trial.

      3. Unanimity

      Petitioner’s second claim about the jury instructions is that the jurors were

not told that they had to agree on specific theory, namely, whether Petitioner was a

                                           22
principal in the crime and actually shot the victims or whether he aided and abetted

the shooting. The Michigan Court of Appeals rejected this claim on direct appeal

because Petitioner waived review of the claim by affirmatively approving the trial

court’s instructions.

      The claim also lacks merit because the trial court did instruct the jurors that

their verdict had to be unanimous, see id. at 242, and the Supreme Court has never

suggested that in returning general verdicts, jurors must agree on a single means of

commission. Schad v. Arizona, 501 U.S. 624, 631 (1991). As explained in McKoy

v. North Carolina, 494 U.S. 433 (1990),

      Juries are typically called upon to render unanimous verdicts on the
      ultimate issues of a given case. But it is understood that different
      jurors may be persuaded by different pieces of evidence, even when
      they agree upon the bottom line. Plainly there is no general
      requirement that the jury reach agreement on the preliminary factual
      issues which underlie the verdict.

Id. at 449 (Blackmun, J., concurring) (footnote omitted).

      Simply stated, “juries are not required to agree on the theory of guilt.”

Rogers v. Howe, 64 F. App’x 450, 454 (6th Cir. 2003). “[I]t is acceptable for a

first-degree murder conviction to be based on two alternative theories even if there

is no basis to conclude which one (if only one) the jury used.” Coe v. Bell, 161

F.3d 320, 348 (6th Cir. 1998) (citing Schad, 501 U.S. at 636-37). To conclude,

Petitioner’s claim lacks merit, as “there is no Supreme Court precedent holding
                                          23
that a jury must agree on the factual issues underlying the verdict.” Rodriquez v.

Jones, 625 F. Supp.2d 552, 569 (E.D. Mich. 2009).

C. The Right to Present a Defense

      Petitioner asserts that the state trial court violated his right to due process

and to present a defense by reversing its ruling on a discovery issue and then

allowing a prosecution witness to testify despite the prosecution’s late provision of

discovery materials. The discovery evidence in question was a ballistics report

prepared by an expert witness from the Michigan State Police. Petitioner points

out that, at a motion hearing on December 5, 2006, defense counsel requested

discovery, and the trial court ordered the prosecution to produce the ballistics

report no later than January 9, 2007.          The court also threatened to exclude

discovery material if the prosecution did not meet the extended deadline. (12/5/06

Mot. Hr’g Tr. at 5.)

      On Tuesday, January 9, 2007, the trial court extended the deadline to no

later than Friday, January 12, 2007. The court once again threatened to exclude

any exhibits not exchanged by the deadline. (1/9/07 Mot. Hr’g at 6-7.)

      The ballistics report was finally provided to the parties on January 19, 2007,

which was only three days before the start of Petitioner’s trial. (1/24/07 Trial Tr. at

79-80). Despite the late delivery of the report, the prosecution’s expert witness,

                                          24
Detective Sergeant Jeffrey Amley, was permitted to testify that a .25 caliber bullet

recovered from a heating duct in Ousley’s trailer could have been fired from a

handgun. Id. at 71.

      According to Petitioner, the late submission of the ballistics report prevented

his expert witness from performing a test that would have rebutted Detective

Sergeant Amley’s conclusion that white material on the small caliber bullet was

drywall, not the result of oxidation. Test results showing the presence of oxidation

on the bullet would have supported Petitioner’s theory that the bullet was shot into

the trailer long before the fatal shootings for which Petitioner was on trial. The

Michigan Court of Appeals, nevertheless, determined on review of Petitioner’s

claim that the trial court did not abuse its discretion by admitting the untimely

ballistics report and by allowing the prosecution’s expert witness to testify.

      Defendants in criminal prosecutions are entitled to “a meaningful

opportunity to present a complete defense.” California v. Trombetta, 467 U.S.

479, 485 (1984). But “[t]here is no general constitutional right to discovery in a

criminal case,” Weatherford v. Bursey, 429 U.S. 545, 559 (1977), and the

contention that the prosecutor violated a discovery order is not a cognizable claim

on habeas corpus review because it involves an issue of state law.         Colston v.




                                          25
Burke, 37 F. App’x 122, 125 (6th Cir. 2002); King v. Trippett, 27 F. App’x 506,

508 (6th Cir. 2001).

      The record, moreover, indicates that the prosecution did not act in bad faith

when it failed to comply with trial court’s order for discovery. Detective Sergeant

Amley explained that the delay in submitting his report was due to his having to

wait for evidence from the latent print unit at the Michigan State Police and

because he sent some evidence to the DNA unit for possible examination. (1/24/07

Trial Tr. at 79-80, 104.)

      The record also demonstrates that Petitioner had an adequate opportunity to

rebut Detective Sergeant Amley’s conclusions. On cross-examination of Amley,

defense counsel elicited testimony that it was possible the small-caliber bullet

fragment was very old. Counsel also elicited Amley’s testimony that he did not

perform a chemical test on the bullet fragment to determine whether the white

substance on the fragment was drywall or oxidation and that it was possible the

white substance was the result of oxidation. Id. at 88-93, 124, 131.

      Petitioner was able to rebut Amley’s testimony and defend himself in an

additional manner: he produced his own expert witness. Although the defense

expert witness did not have sufficient time to perform a microscopic test on the

bullet fragment in question, see 1/25/07 Trial Tr. at 151, he opined that the white

                                         26
material on the fragment was the result of oxidation. Id. at 150. As explained by

the Michigan Court of Appeals, the defense expert

      was able to ascertain from examining the .25-caliber bullet that it was
      fired “[m]onths and months, if not years,” before it was collected as
      evidence. He had no hesitation about the bullet’s age and explained
      that the difference between the recovered bullet and a recently fired
      bulled was like “the difference between day and night.” He also
      opined that a .25-caliber bullet did not have the velocity to enter the
      heater duct if shot from outside the trailer.

Tackett, 2008 WL 4149002, at *11.

      The Michigan Court of Appeals concluded that, “[t]hrough this testimony,

defendant Tackett plainly was able to present his defense that the .25-caliber bullet

derived from a prior incident.” Id. This Court agrees and concludes that the

alleged violation of the trial court’s discovery order did not violate Petitioner’s

constitutional right to present a defense.

D. The Disparate Treatment

      Petitioner’s fourth claim concerns the disparity between his convictions and

sentence and the convictions and sentence of Tard and Sykes. All four defendants

(Petitioner, Copas, Tard, and Sykes) were charged with open murder, but Petitioner

and Copas were found guilty of first-degree murder following a jury trial, whereas

the same circuit court judge who presided over their trial determined that Tard and

Sykes were guilty of second-degree murder. Petitioner maintains that to convict

                                             27
him of a more serious offense and to punish him with a harsher sentence than his

co-defendants for the same actions and under the same legal theory and set of facts

is legally indefensible and a violation of his right to due process and equal

protection of the laws.2

      The problem with Petitioner’s argument is that “[i]nconsistency in a verdict

is not a sufficient reason for setting it aside.” Harris v. Rivera, 454 U.S. 339, 345

(1981); accord United States v. Powell, 469 U.S. 57, 69 (1984) (concluding that

there was no reason to vacate the defendant’s conviction merely because the

verdicts could not rationally be reconciled); Dunn v. United States, 284 U.S. 390,

393 (1932) (stating that “[c]onsistency in the verdict is not necessary.”) The

evidence in Petitioner’s case was sufficient to support the jury’s conclusion that he

was guilty of first-degree murder, and the Constitution did not prohibit the trial

court from being lenient in Tard and Sykes’ case. Rivera, 454 U.S. at 348.

      Petitioner relies on Griffith v. Kentucky, 479 U.S. 314, 323 (1987), for the

principle that similarly situated defendants must be treated the same. The issue in

Giffith, however, was whether the Supreme Court’s decision in Batson v. Kentucky,


  First‐degree premeditated murder carries a mandatory penalty of life
2


imprisonment without the possibility of parole, Mich. Comp. Laws §
750.316(1)(a), but “[s]econd‐degree murder is punishable by imprisonment for
any term of years or life, with the possibility of parole.”  People v. Wesley, 421
Mich. 375, 412; 365 N.W.2d 692, 709 (1984) (emphases in original).
                                         28
476 U.S. 79 (1986), applied to cases “pending on direct state or federal review or

not yet final when Batson was decided.” Id. at 316. The Supreme Court did not

address the issue of inconsistent verdicts.

      Petitioner also relies on Bunker v. Jabe, 995 F.2d 1066, 1993 WL

206533(6th Cir. 1993), a per curiam decision in which the Sixth Circuit granted

habeas relief because it had previously granted relief to the petitioner’s co-

defendant on the basis of an unconstitutional jury instruction.        Bunker’s appeal

presented the Sixth Circuit “with the idiosyncratic situation in which the timing of

a case announcing a new rule of retroactivity threaten[ed] to subject two

codefendants in a case arising from the same facts to different legal standards.”

Id., 1993 WL 206533 at *1. According to the Sixth Circuit, the principle that like

cases be treated alike fell “within the spirit, if not the letter, of the law of the case

doctrine, one example of which is the influence of a prior ruling ‘of the same court

. . . acting within the framework of single case or closely related cases.’ ” Id., at

*2 (quoting 18 Charles A. Wright, et al., Federal Practice and Procedure § 4478

(1981)). The Sixth Circuit stated that it felt “constrained on this record to hold that

the jury instruction in [Booker’s] case be viewed as it was in [his co-defendant’s]

case.” Id. The Sixth Circuit reversed the District Court’s denial of the writ and

remanded the case to the District Court with instructions to issue a writ of habeas

                                           29
corpus, directing the State of Michigan to discharge Bunker or to give him a new

trial.

         Bunker is a circuit court case that was decided before AEDPA was enacted.

Under AEDPA, this Court may grant habeas relief only if the state court’s decision

was contrary to, or an unreasonable application of, Supreme Court precedent, 28

U.S.C. § 2254(d)(1), and, as pointed out above, the Supreme Court has not held

that inconsistent verdicts are a basis for granting habeas relief.

         Bunker, moreover, is distinguishable because the two co-defendants in that

case were tried jointly before the same jury. Petitioner was not tried with Tard or

Sykes, and even assuming that his convictions and sentence were inconsistent with

their convictions and sentence, this does not mean that the jury did not think he

was guilty of first-degree murder or that he lacked the specific intent to kill the

victims. “Powell teaches that the inconsistent verdicts are viewed completely

separately, and that no conclusion may be drawn from comparing the two.” Mapes

v. Coyle, 171 F.3d 408, 420 (6th Cir. 1999). With a few exceptions not relevant

here, “once the jury has heard the evidence and the case has been submitted, the

litigants must accept the jury’s collective judgment.” Powell, 469 U.S. at 67.

“While symmetry of results may be intellectually satisfying, it is not required.”

Standefer v. United States, 447 U.S. 10, 25 (1980). The Court concludes that

                                           30
Petitioner’s claim “is not a proper ground for habeas relief because inconsistent

verdicts do not require reversal of a conviction.” Grace v. Gidley, No. 17-1840,

2018 WL 3583182, at *2 (6th Cir. Feb. 12, 2018) (unpublished).

E. Trial Counsel

      Petitioner claims that his trial attorney’s acts and omissions violated his

constitutional right to effective assistance of counsel. Petitioner raised his first

four claims about trial counsel during post-conviction proceedings. The state trial

court rejected the claims on state collateral review because Petitioner had failed to

show “good cause” for not raising the claims on direct appeal and “actual

prejudice” as a result of the alleged irregularities. The trial court also found no

merit in the claims. The Michigan Court of Appeals adjudicated Petitioner’s fifth

and sixth claims about trial counsel on the merits during the direct appeal and

concluded that trial counsel was not ineffective.

      To succeed on his claims here, Petitioner must show “that counsel’s

performance was deficient” and “that the deficient performance prejudiced the

defense.” Strickland v. Washington, 466 U.S. 668, 687 (1984). The deficient-

performance prong “requires showing that counsel made errors so serious that

counsel was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth




                                         31
Amendment.” Id. Petitioner must demonstrate that “counsel’s representation fell

below an objective standard of reasonableness.” Id. at 688.

      The “prejudice” prong “requires showing that counsel’s errors were so

serious as to deprive the defendant of a fair trial, a trial whose result is reliable.”

Id. at 687. A defendant must demonstrate “a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different.   A reasonable probability is a probability sufficient to undermine

confidence in the outcome.” Id. at 694.

      “The standards created by Strickland and § 2254(d) are both ‘highly

deferential,’ and when the two apply in tandem, review is ‘doubly’ so.” Richter,

562 U.S. at 105 (internal and end citations omitted). “When § 2254(d) applies, the

question is not whether counsel’s actions were reasonable.           The question is

whether there is any reasonable argument that counsel satisfied Strickland’s

deferential standard.” Id.

      1. Failure to Recall and Impeach Ousley

      Petitioner alleges that Clint Ousley is a child rapist, thief, and drug addict

and that his trial attorney should have brought these matters to the attention of the

jurors so that they could assess Ousley’s credibility as to how many gunshots and

guns he heard during the shooting and whether his home had previously been shot

                                          32
up. Petitioner asserts that these facts were critical to his defense that the small

bullet found in Ousley’s residence was there before the night in question.

      Petitioner also contends that Ousley must have known of an unrelated

warrant for criminal sexual conduct before he testified at Petitioner’s trial because

his alleged victim reported the sexual assault two months before Petitioner’s trial.

As additional support for the contention that Ousley was aware of pending charges

against him before Petitioner’s trial, Petitioner contends that Ousley was able to

acquire a significant bond rather quickly after he was arrested, and he was docile at

Petitioner’s trial, but arrogant at Petitioner’s preliminary examination.

      The record confirms that Ousley was arrested on a warrant for criminal

sexual conduct after he testified at Petitioner’s trial. (1/24/07 Trial Tr. at 5-6.) But,

as the Michigan Court of Appeals noted when co-defendant Copas raised this issue

on direct appeal, there is no

      support for his claim that Ousley was aware of the unrelated warrant
      before he testified in this case, let alone that there was any
      arrangement whereby Ousley would receive leniency in that case in
      exchange for his testimony in this case. The mere fact that Ousley’s
      preliminary examination may have differed in some respects from his
      trial testimony does not support such an inference. Rather, the
      inconsistencies presented defense counsel with an opportunity to
      impeach Ousley, which he did. Defendant has failed to show that
      defense counsel’s performance with respect to Ousley fell below an
      objective standard of reasonableness.


                                           33
      In addition, the principal evidence implicating defendants Copas and
      Tackett at trial came from two eyewitnesses who were in the van with
      the defendants during the shooting.

Tackett, 2008 WL 4149002, at *3.

      The Michigan Court of Appeals concluded that, because Ousley did not

provide critical evidence implicating Copas, there was no reasonable probability

that further impeachment of Ousley would have changed the jury’s verdict. The

same is true of Petitioner’s case. Ousley testified that he did not see Petitioner

during the incident with Copas on the afternoon of the shootings and that he had no

conflicts with him. (1/23/07 Trial Tr. at 34-35.) He claimed that, even though he

may have heard two assault rifles, he did not see who was shooting the guns. Id. at

40-42.

      Ousley also admitted that he was the oldest person in the trailer during the

shooting, that some people were smoking marijuana at the time, and that even

though he was only eighteen years old, he had impregnated Sykes and had a son by

another woman. Id. at 47-51. Given this unfavorable picture of Ousley and the

fact that he did not implicate Petitioner in the shootings, there is not a reasonable

probability that the outcome of the trial would have been different if defense

counsel had recalled Ousley and attempted to impeach Ousley with his arrest for

criminal sexual conduct or his involvement in any other criminal activity.

                                         34
Petitioner has failed to show that counsel’s allegedly deficient performance

prejudiced the defense.

      2. Failure to Object to the Jury Instructions

      Petitioner contends that trial counsel should have objected to the erroneous

jury instructions on unanimity and intent to commit murder. The trial court’s

summary of the elements of first-degree murder did not violate Petitioner’s right to

due process, see supra, section II.B.2, and in Michigan, trial courts are not required

to instruct juries that they must agree unanimously on whether the defendant

committed the crime as a principal or as an aider and abettor if there was sufficient

evidence to support both theories of guilt. People v. Smielewski, 235 Mich. App.

196, 208-09; 596 N.W.2d 636, 642 (1999). There was sufficient evidence that

Petitioner committed first-degree murder either as a principal or as an aider and

abettor, and an objection to the instruction on unanimity would have lacked merit.

“Omitting meritless arguments is neither professionally unreasonable nor

prejudicial.” Coley v. Bagley, 706 F.3d 741, 752 (6th Cir. 2013).

      3. Failure to Move for an Adjournment

      Petitioner maintains that his trial attorney should have moved to adjourn the

trial when his expert witness testified that, if the prosecutor gave him enough time,

he could prove that the small bullet in evidence was oxidized and had been fired

                                         35
long before the night in question. The prosecution’s expert witness, however,

conceded that it was possible the white substance on the bullet was the result of

oxidation and not drywall.

      The defense expert witness, moreover, testified that the bullet was old and

that it did not have sufficient velocity to penetrate the trailer and enter the heating

duct where it was found.       The defense witness’s testimony was sufficient to

establish Petitioner’s defense that the .25-caliber bullet was fired during a previous

incident. Defense counsel, therefore, was not ineffective for failing to request an

adjournment of the trial so that his witness could perform a chemical test to prove

that the white substance on the bullet was the result of oxidation and not drywall.

      It is also unlikely that the trial court would have granted an adjournment

midway through trial if defense counsel had requested an adjournment. The trial

court indicated at the pretrial motion hearing on January 9, 2007, that it did not

intend to adjourn the trial at the last minute as a result of failed discovery. (1/9/07

Mot. Hr’g at 7.) In light of this remark, a request for an adjournment mid-trial

would have been futile. Trial counsel was not ineffective for failing to make the

request. See Altman v. Winn, 644 F. App’x 637, 644 (6th Cir.) (stating that “the

failure to make futile objections does not constitute ineffective assistance”), cert.

denied sub nom. Altman v. Brewer, 137 S. Ct. 76 (2016).

                                          36
      4. Failure to Impeach Two Witnesses

      Petitioner asserts that trial counsel should have questioned prosecution

witnesses Frederick Steglich and Pete Wisniewski about their use of drugs and rum

on the night in question. According to Petitioner, this information might have lead

the jury to question the witnesses’ ability to recall the events at Ousley’s trailer.

      Steglich testified on cross-examination by Petitioner’s attorney that he had

never seen or heard of Petitioner before the preliminary examination. (1/23/07

Trial Tr. at 162-63.) Wisniewski also testified on cross-examination by defense

counsel that he did not see Petitioner on July 9, 2006, and did not know him or

remember his face. Id. at 177-78. Wisniewski further admitted that he had been

drunk and did not remember much from that day. Id. at 176. Because neither man

implicated Petitioner in the crime and because one of them admitted to being drunk

on the day in question, defense counsel’s failure to cross-examine the men about

their use of drugs and alcohol did not amount to ineffective assistance.

      5. Failure to Elicit Further Evidence of Intent to Destroy Property

      Petitioner asserts that intent was the core issue in his case and that defense

counsel should have elicited additional testimony from Deputy Sheriff Lisa Farst

and from Detective Sergeant Jeffrey Amley to establish that the defendants merely

intended to destroy the trailer. Petitioner contends that effective cross examination

                                           37
would have revealed, as it did at Tard and Sykes’ degree hearing, that only Ousley

was present outside the trailer, that the window shades to the trailer were closed,

that the people inside the trailer were quiet and not visible from the outside, and

that many of the bullets traveled at an upward trajectory.

       Most of this evidence was elicited at Petitioner’s trial. As the Michigan

Court of Appeals explained on direct appeal when Copas raised the same issue,

      [t]he record discloses that defense counsel questioned Deputy Farst
      about her observations at Ousley’s trailer. Farst testified that she went
      to Ousley’s trailer at approximately 11:00 p.m. because of a noise
      complaint. Farst described what she observed when she arrived,
      including that “[t]he lights were on inside the trailer,” “[n]o one was
      outside or around” and, as she pulled up, Ousley “came out.” She
      further testified that she saw nothing unusual at the trailer, saw no
      other individuals other than Ousley, and did not recall if there were
      any vehicles parked outside. In addition, the jury saw a video
      recording made from the deputy’s patrol car showing the conditions at
      the trailer five minutes before the shooting. In addition, evidence that
      the blinds were closed at the time of the shooting was presented
      through the ballistics expert, and no one disputed that the blinds were
      closed. Although Farst did not testify using the precise words she
      allegedly used at the degree hearing for codefendants Tard and Sykes,
      her observations were presented to the jury. Thus, there is no basis
      for concluding that defense counsel was ineffective for not further
      questioning Farst about her observations, or that his failure to do so
      was prejudicial.

       Likewise, defendant Copas has not established that defense counsel’s
      questioning of Detective Amley denied him a substantial defense.
      Defendant Copas’s suggestion that further questioning would have
      established that the bullets were fired at an upward trajectory and in a
      manner intended to miss people is not supported by the record. First,
      defendant Copas ignores that two individuals inside the trailer were
                                         38
       shot and killed by bullets fired from the van, thereby establishing that
       the bullets traveled at a trajectory suitable to strike people inside the
       trailer. Second, at least 15 bullets were fired along the front of the
       trailer and were concentrated in the area of the bay window, which
       was the area of illumination. Third, two assault rifles were used
       during the episode. Furthermore, as plaintiff points out, although the
       ballistics report showed that numerous bullets traveled through the
       trailer in an upward trajectory, it also revealed that bullets traveled
       within normal height ranges to strike individuals. In light of this
       evidence, there is no reasonable probability that further questioning on
       this subject would have affected the jury’s verdict.

Tackett, 2008 WL 4149002, at *2-*3 (end citation and footnote omitted).3

       These same facts apply to Petitioner’s case, and for the reasons given by the

Michigan Court of Appeals, counsel’s cross-examinations of Deputy Fast and

Detective Sergeant Amley did not fall below an objective standard of

reasonableness.    Any deficiencies in defense counsel’s cross-examinations of

Deputy Fast and Detective Sergeant Amley also did not prejudice Petitioner

because Loni Shalton indirectly supported the defense theory on intent by

testifying that the group had agreed to shoot up the trailer. (1/25/07 Trial Tr. at

67.)   Trial counsel was not constitutionally ineffective for failing to elicit

additional evidence of intent to destroy property.

       6. Failure to Object to Testimony about a Warrant


  The Michigan Court of Appeals stated that its analysis of Copas’s claim was
3


equally applicable to Petitioner’s claim and that Petitioner was not denied the
effective assistance of counsel.  Tackett, 2008 WL 4149002, at *10.
                                          39
      Petitioner’s final claim about trial counsel is that counsel did not object to

irrelevant and prejudicial evidence that he had an outstanding warrant in

Washtenaw County. Evidence of the outstanding warrant came to light when the

prosecutor asked an officer about the circumstances of his contact with Petitioner

on July 10, 2006. The officer stated that Petitioner voluntarily reported to the

police at the Ecorse Police Department and was then taken into custody and

escorted to the Washtenaw County Sheriff’s Department because he had an

outstanding warrant and was wanted for questioning regarding the shootings.

(1/23/07 Trial Tr. at 96-97.)

      The reference to the warrant was a fleeting comment in a long trial, and the

basis for the warrant was never disclosed to the jury. Because objecting to the

comment would have drawn more attention to it, defense counsel was not

ineffective for failing to object to the testimony. A strategic decision not to object

to testimony for fear of focusing undue attention on damaging remarks is

reasonable. Cobb v. Perini, 832 F .2d 342, 347-48 (6th Cir. 1987).

F. Appellate Counsel

      In his sixth and final claim, Petitioner alleges that his appellate attorney was

ineffective on direct appeal. Petitioner contends that his appellate attorney should

have raised his sufficiency-of-the-evidence claim on appeal in the same manner as

                                         40
Petitioner presented it in his habeas petition by referring to the transcripts for Tard

and Sykes’ degree-hearing. Petitioner also contends that appellate counsel should

have raised his first four claims about trial counsel and one of his claims about the

jury instructions on direct appeal. According to Petitioner, appellate counsel’s

ineffectiveness justifies reinstatement of the appeal of right and also excuses any

procedural defaults stemming from ineffective representation.

      An appellate attorney is not required to raise every non-frivolous claim

suggested by his or her client on direct appeal if counsel decides, as a matter of

professional judgment, not to raise the claim. Jones v. Barnes, 463 U.S. 745, 751

(1983). “In fact, the process of winnowing out weaker arguments on appeal is the

hallmark of effective appellate advocacy.” Monzo v. Edwards, 281 F.3d 568, 579

(6th Cir. 2002) (quotation marks and citations omitted). To prevail on his claim

about appellate counsel, Petitioner must demonstrate (1) that his appellate attorney

acted unreasonably in failing to discover and raise nonfrivolous issues on appeal

and (2) there is a reasonable probability the defendant would have prevailed on

appeal if his attorney had raised the issues. Smith v. Robbins, 528 U.S. 259, 285

(2000) (citing Strickland, 466 U.S. at 687-91, 694).

      The arguments that appellate counsel did not make on direct appeal lack

merit for the reasons given in the discussion above. “[B]y definition, appellate

                                          41
counsel cannot be ineffective for a failure to raise an issue that lacks merit.” Greer

v. Mitchell, 264 F.3d 663, 676 (6th Cir. 2001).           The trial court, moreover,

concluded on state collateral review that appellate counsel was not ineffective for

failing to raise certain issues.    This conclusion is objectively reasonable and

entitled to deference on habeas review.          The Court, therefore, concludes that

Petitioner’s claim about appellate counsel does not warrant habeas relief.

                       IV. CONCLUSION AND ORDER

      The state courts’ adjudication of Petitioner’s claims on the merits did not

result in decisions that were contrary to Supreme Court precedent, an unreasonable

application of Supreme Court precedent, or an unreasonable determination of the

facts. The state-court decisions also were not so lacking in justification that there

was an error beyond any possibility for fairminded disagreement. As for the

claims that were not adjudicated on the merits, Petitioner has failed to show that he

is in custody in violation of his constitutional rights. The Court, therefore, denies

the petition for a writ of habeas corpus.

      Before Petitioner may appeal the Court’s decision, a certificate of

appealability must issue. See 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b)(1).

A certificate of appealability may issue “only if the applicant has made a

substantial showing of the denial of a constitutional right.”           28 U.S.C. §

                                            42
2253(c)(2). “A petitioner satisfies this standard by demonstrating that jurists of

reason could disagree with the district court’s resolution of his constitutional

claims or that jurists could conclude the issues presented are adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327

(2003) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

      Reasonable jurists could conclude that Petitioner’s first, fourth, and sixth

claims regarding the sufficiency of the evidence, the disparate verdict in Tard and

Sykes’ case, and appellate counsel deserve encouragement to proceed further. The

Court, therefore, grants a certificate of appealability on those issues. The Court

declines to grant a certificate of appealability on claims two, three, and five

regarding the jury instructions, the discovery dispute, and trial counsel, because

reasonable jurists could not disagree with the Court’s resolution of those claims.

Nor could they conclude that those issues deserve encouragement to proceed

further.

                         s/Denise Page Hood
                         Denise Page Hood
                         Chief Judge, United States District Court


Dated: November 29, 2018




                                        43
I hereby certify that a copy of the foregoing document was served upon
counsel of record on November 29, 2018, by electronic and/or ordinary
mail.

                      s/LaShawn R. Saulsberry
                      Case Manager




                                    44
